United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3868
                                   ___________

Magdi Hafez,                         *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Metropolitan Airports Commission;    * District of Minnesota.
Airport Police,                      *
                                     *    [UNPUBLISHED]
             Appellees.              *
                                ___________

                         Submitted: July 24, 2001
                             Filed: August 16, 2001
                                 ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Magdi Hafez appeals the district court’s1 grant of defendants’ motion for
summary judgment, and its denial of his motion for reconsideration. Having carefully
reviewed the former de novo and the latter for abuse of discretion, we affirm the
judgment of the district court. See 8th Cir. R. 47B. We grant appellees’ motion to
exclude Hafez’s exhibits which were not presented to the district court.



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-